Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
RCE filed 4/15/21 was entered.
Response to Amendment
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive. Applicant argues weather forecasting while not claiming this in independent claim 22.
In response a new grounds of rejection follows and all arguments have been addressed in the body of the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jayalth (US 2014/0135593) combined with Magnusson (US 2017/0316485), Kimmel (US 2014/0300907), Tran (US 2019/0223797) and Kapur (US 2012/0299912).
Jayalth discloses:
1. A mobile electronic system network, comprising: 
a plurality of user's mobile devices at least some of which (reads on mobile/wireless sensors or other mobile devices, “These sensors may be incorporated in a permanent manner into the fabric of the form-fitting sensor garment itself or in a detachable manner and/or in pockets or under or on top of flaps if desired”, 0029, 0034;
“The WE sensors may be configured to measure muscle activity associated with different muscles to measure muscle exertion intensity. When groups of muscles are measured together, more complex analysis and feedback may be performed and made available to the user (e.g., wirelessly via an application (APP) running on a smartphone, tablet, pad, or the like).”, 0036;
Figs. 1; “communication capabilities (e.g., Wi-Fi, Bluetooth, NFC, Cellular, 2G, 3G, 4G, and 5G) of smart personal communication devices (SPCDs) and the ubiquitous nature of the Internet in everyday life. More importantly, SPCDs have been widely adopted by consumers and are ubiquitous in the consumer market. For example, SPCDs incorporating both cellular telephony capability and computer-like data processing and communication smartphone, tablet, pad, or the like”, 0036, 0075); 
	“Follow” (not further defined, reads on sensors attached to user/clothes, 0037; “allow the textile-based MAF's to properly recognize and select the optimal group of sensors on the form-fitting sensor garment to use in the actual monitoring and analysis.”, 0040; “track body motion or motion of a portion of the body the alignment marks or other visual indicia are positioned on”, 0048) a user within a premise (specifying where a monitored object/human is located does not change the monitoring or algorithm; “within a premise” reads on within a health club or any building; Jayalth discloses monitoring human’s behavior/exercise in any location, “each piece of exercise equipment in a gym or other exercise facility may be equipped with its own exercise equipment communicating device 110 (e.g., a wired or wireless communications link)”, 0053; abstract);
	observe the users behavior (not further defined, reads on sitting, standing sleeping, laying down, exercising or any human activity at all, walking/exercising, “The use of different types of sensors together (e.g., a electromyography sensor, heart rate sensors, respiration sensor, accelerometer, magnetometer, and a monitor a human subject performance on a particular exercise routine”, 0109;
“mobile electronics, wireless communication links, and wearable monitoring systems. More specifically, techniques, fabrics, materials, systems, sensors, EMG sensors, circuitry, algorithms and methods for wearable monitoring devices and associated exercise apparatus are described. A garment borne sensor system may generate data on a user's performance during exercise, for example, and the data may be analyzed in real time and feedback may be provided to the user based on the analysis.”, abstract); and
	analyze the users behavior to predict the users behavioral pattern (reads on knowing a user’s activity or predicting a user’s actions/direction, speed, HR, “statistical correlation may also be made between sensor signals and exercise duration to automatically generate and log duration data as the human subject exercises. Such duration data may be tracked with high granularity (e.g., time duration/repetition, time duration/set, time duration/exercise session, etc.) and with a high degree of consistency”, 0089; “The use of different types of sensors together (e.g., a electromyography sensor, heart rate sensors, respiration sensor, accelerometer, magnetometer, and a bend-angle sensor) to monitor a human subject performance on a ; and
	a cloud based central support and services server system (“Internet 120 may be a resource such as a web site, web page, cloud storage, cloud computing, a server farm, network attached storage (NAS), RAID storage, or other resource that may provide compute engines (e.g., 198, 199) and/or data storage”, 0060) configured to interface with the plurality of users mobile devices to receive data regarding the users behavioral pattern (“By monitoring multiple muscles simultaneously and/or using multiple electromyography sensors and/or different types of sensors, and by leveraging technology widely adopted by consumers (e.g., the Internet, wireless interface, smart phones, etc.), the exercise data may be efficiently logged and the human subject may be given detailed and useful feedback and coaching”, 0107; “allow the textile-based MAF's to properly recognize and select the optimal group of sensors on the form-fitting sensor garment to use in the actual monitoring and analysis.”, 0040; or 0109); and 
	the plurality of user's mobile devices (e.g., abstract; mobile devices 112, Figs. 1; 0040) performs a multitude of autonomous functionalities based upon weather forecasting data and the user’s behavioral pattern (see below), comprising: 
	wardrobe management, comprising: 
	clothes, garments (“shirt-like garment with the muscles in the arm that are to be sensed by the sensors disposed in the arm portion of the shirt-like garment. As another example, a pant-like garment may include for each leg, a heel loop and a knee cut-out configured to align sensors in a leg portion of the pant-like garment with the intended muscles in the user's legs”, 0042, 0109) and shoes sizing (see Tran below); 
	waist, height, body volume and BMI (Body Mass Index) measurements (BMI, muscle volume, “Calibration may be performed to take into account effects including but not limited to different body fat percentages, BMI's, bodily hair, or other factors associated with different human subjects, for example”, 0063; “By comparing the BMI of the user to a remote dataset, stored on the Internet 102 as an example, an appropriate BMI value can be determined using statistical analysis. This is only one example of how gain information may be acquired from the user or the user profile, although other parameters (or derivatives thereof) may also be used.”, 0102; see Kimmel below);
	predicting weight gain or loss (see Tran below);
	taking stock of clothes in the wardrobe (see Magnusson below);
	suggesting clothes for different types of occasions (see Magnusson below); and interfacing with online retailers for new clothes or shoes purchasing (see Magnusson/Kimmel below).

	Jayalth fails to particularly call for e.g., weather forecasting data;
predicting weight gain or loss; shoes sizing; waist, height; taking stock of clothes in the wardrobe; suggesting clothes for different types of occasions; interfacing with online retailers for new clothes or shoes purchasing.

Magnusson teaches wardrobe management, comprising taking stock of clothes in the wardrobe (“depending upon the types of items in an item inventory”, 0072; 0003; “item database 122-3 (which can also be referred to as an inventory database”, 0025; “items in the item inventory that is recommended for the particular one of the clients”, 0026, 0037, 0051); 
suggesting clothes for different types of occasions (there are inherently occasions during vacations, spring or winter, “best for casual events; best for business events; good for fitting in; good for standing out; and/or the like”, 0072; “good for tropical vacations, good for spring, good for winter,”, 0051; “item data for a plurality of items that are available for recommending to the clients, and executable code for each of a ; and interfacing with online retailers for new clothes or shoes purchasing (suggestions/recommendations to buy clothes from retailers, “An exemplary end result or output can be the probability that a client will purchase an item.”, 0044; “the item inventory can specify how many units of each item have been ordered, as well as when ordered items are expected to be received to replenish the item inventory. Item attributes can also specify how often an item has been provided to clients, how often the item has been accepted (e.g., purchased) by clients and/or how often the item, once provided to clients, has been accepted (e.g., purchased) by clients”, 0051; “how often items have been shipped to the client, which items were purchased or otherwise accepted by the client,”, 0053; “exemplary themes of composable recommendation algorithms include: best sellers; highest probability of being purchased; highest profit margin; most similar to previously purchased items; least similar to previously purchased items; best for casual events; best for business events; good for fitting in; good for standing out; and/or the like”, 0072).

Kimmel teaches shoes sizing (in the sense of length and width of foot, “This Invention relates to measurements of the the length or width of a foot; an individual's height; the volume and outline of space occupied by an individual's abdomen; or the curve in space that would be described by a ribbon placed starting at the small of the back, then following the surface of the skin across the crotch and up to the navel”, 0002; “Similarly, to measure the length or width of a foot, either the foot must be profiled so that the sole of the foot is facing the sensor, allowing both measurements to be conducted from the same data-snapshot; or else the length must be measured on its own front a side profile (of the foot), and the width measured separately using a front back profile (of the foot).”, 0162); 
waist, height, (waist, height, Figs. 4, 6-15;, “The term "measurement" as used herein refers to the establishment of a distance, angle, volume, or qualitative description pertaining to one or more portions of an individual's body. Examples of measurements include: the circumference of a person's waist, hip, neck, head, torso, or upper arm; the length of an arm from height; the volume and outline of space occupied by an individual's abdomen;”, 0002; “The size of an individual changes over time, due to exercise, growth, diet, or even salt intake (affecting tissue volume)”, 0006, 0219, 0230).

Tran teaches shoe size (“receiving 3D models of the wearer's feet and fabricating custom wearable devices with sensors”, 0291); a plurality of user's mobile devices (“uses a camera in a smart phone as the optical device (2) to generate the 3D model from a plurality of images of the user's feet”, 0019; “sensors in the device of FIG. 1B-1G can communicate with a mobile phone and transmit user activity or inactivity to networks that allow information access and provide support on the back end”, 0190); within a premise (“The shoe sensors can be used in combination with interactive gaming and Virtual Reality environments and augmented feedback systems to facilitate home-based rehabilitation for physiotherapy, patients with heart disease, and ageing individuals”, 0006; “The sensor can also communicate with an indoor position sensor, a motion sensor, a door sensor, a bathroom sensor, a water overflow sensor, an exercise equipment sensor”, 0032); 
predicting weight gain or loss (“a pressure sensor can be embedded in the shoe, insert, sock, or band-aid to directly measure weight without the fluid cavity. The system can include temperature and altimeter sensors to better predict weight and to capture health parameters, for example”, 0133; 
“and athletic trainers may wish to analyze weight distribution and forces”, 0133; 
“neural networks may be trained using all the health related characteristics of the members”, 0213); and 
that weather may play a factor in predicting user’s progress, weight loss or participation (“the established participation predictive relationship may indicate that members with similar health characteristics (e.g., job requiring long hours, area of the country not conducive to exercise during the winter, and number of dependents in the family), that the member is not likely to follow through on an exercise regiment (e.g., due to time constraints from the job and family and inclimate weather)”, 0222).
	Kupur teaches weather forecasting data (“it is determined whether the article is appropriate for current or predicted weather conditions. If the wearable article is appropriate for the weather conditions, then the method advances to 70. However, if the wearable article is not appropriate, then the method returns to 66, where the inventory is again parsed for the next weather in the user's locality”, 0039) while suggesting clothes from a wardrobe or retailer.
(“the wearable article is selected by invoking a selection engine of a local or remote computing system, such as computing system 16. In the embodiment here illustrated, the selection engine is configured to select the wearable article from an inventory of articles accessible to the user. In one embodiment, the inventory may include articles for sale to the user--e.g., the inventory of one vendor or the combined inventories of a plurality of vendors. In another embodiment, the inventory may include a `celebrity wardrobe` of articles owned or endorsed by a particular celebrity. In other embodiments, the inventory may include (or be limited to) articles already in the user's wardrobe”, 0037).

	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor Jayalth discloses a cloud based system comprising mobile sensors and smart devices for monitoring a user’s measurements, shape, muscles, and/or health;  Magnusson teaches taking stock of clothes in a wardrobe used for various occasions and interacting with retailers.

	Kimmel teaches more specifically measuring foot sizes, waists and heights which can assist in ordering better fitting swimwear or e.g., cold weather sport wear.
	Tran more clearly teaches using mobile devices or smartphones that can operate in a premise, e.g., a health club and be used to perform the measuring of body parts and interact with a network such as a cloud network while also developing models of feet that can be used for ordering better fitting shoes e.g., beach sandals.  This allows for better accuracy in ordering e.g., summer shoes while measuring a user exercising in a health club before summer.
	Kupur teaches the suggesting clothes based at least partly on current or predicted weather in the user's locality. This allows for clothes including sandals to be ordered before the summer from an retailer. By adding measuring a user’s body for purposes of recommending different clothes from online retail stores a user can be notified that as their muscles grow they would look better in new clothes that fit better.

5. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising: self-learning, to predict the users' behaviors; and applying the learnt knowledge in the future interactions (Tran: “predict patient with health issues and proactively assist patients”, 0174; “better predict weight and to capture health parameters, for example. Using the sensors, a wearer can review his or her weight at nearly any time. Runners using such a system and device to know their hydration loss; chiropodists may wish to monitor weight distribution over a patient's feet; and athletic trainers may wish to analyze weight distribution and forces”, 0133; “neural networks may be trained using all the health related characteristics of the members”, 0213; “predictive modeling module is adapted to format the risk information to comport with a note format of the workflow management module.”, 0184; “predictive modeling module adapted to compute a risk level of an individual and adapted to generate a reminder when the risk level increases relative to a previously computed risk level. The system also includes a workflow management module disposed in communication with the predictive modeling module, where the workflow management module has an interface for receiving the reminder from the predictive modeling module”, 0185;
Magnusson: teaches predicting behavior as in predicting styles then using them to sell user clothes, “preferred style (e.g., classic, preppy, casual, bohemian, etc.), preferred fit (e.g., styles, such as, but not limited to, casual, edgy, bohemian, classic, glamorous, preppy, romantic, and/or the like”, 0053, 0077).
6. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising providing AI (Artificial Intelligence) assistance (Tran: “neural networks may be trained using all the health related characteristics of the members having a particular condition. Then, the health-related characteristics of a member of the population may be delivered to the neural network for analysis. The resulting analysis may provide a weighted answer indicative of the likelihood the person will acquire the condition. In addition, review of the neural network may provide insight into which health characteristics are more relevant to acquiring the condition”, 0213, 0236).
8. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising diagnosing the users' illnesses (illness reads on any healthy Jayalth: diagnosing heart rate/irregular or ECG, “heart rate (HR) 
of a human test subject may be monitored in a health clinic or other health 
care venue using an electrocardiograph (ECG) system”, 0003; “performing health-related and performance-related human monitoring, analyzing and feedback”, 0107; 
Tran: “predict weight and to capture health parameters, for example. Using the sensors, a wearer can review his or her weight at nearly any time. Runners using such a system and device to know their hydration loss”, 0133; “Determine risk information of an individual for example, one or more of: risk of the individual contracting a specific disease; a population risk that indicates whether the individual can benefit from clinical intervention; a level of priority for the risk score; a disease flag that indicates the type of disease for which the individual is at risk; a likelihood of hospitalization score that indicates the probability that the individual will require hospitalization; and, a numerical risk score indicating probability of illness”, 0178-0179; “predictive modeling module may be adapted to compute or provide one or more of: a disease level that indicates the risk of the individual contracting a specific disease;”, 0183; “predict, whether the member will develop a particular disease, which may include the likelihood disease. The analysis may be used to predict the occurrence of the disease based upon the established pre-detectable characteristics. In addition, this analysis, or information resulting from the analysis may be used to predict an incidence of the health condition”, 0214).
Claim Rejections - 35 USC § 103
Claim 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jayalth, Magnusson, Kimmel, Tran and Kapur, as set forth above in view of Mountain (US 2016/0123741).2. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising: premises safety, comprising: smoke detection (0032); fire inspection; alarm triggering (“a motion sensor”, 0032); identifying the source of smoke, unusual odor and fire; alerting about smoke, unusual odor and fire; and extinguishing the fire (Tran: teaches the sensors can take many different forms “The sensor can also communicate with an indoor position sensor, a motion sensor, a door sensor, a bathroom sensor, a water overflow sensor, an exercise equipment sensor, a smoke detector, an oven sensor, a cooking range sensor, a dish washer sensor, a cabinet door sensor, a refrigerator sensor, a refrigerator container sensor, a kitchen water flow sensor, a dish sensor, a .
The combination of Jayalth, Magnusson, Kimmel, and Tran fails to particularly call for premises safety, comprising: fire inspection; alarm triggering; identifying the source of smoke, unusual odor and fire; alerting about smoke, unusual odor and fire
Mountain teaches premises safety (“at least one smoke/CO.sub.2 detector 404, a home security system 406, at least one security camera”, ; “enhance safety and security of the home by detecting and responding to emergency situations, such as fire, burglary, accidents, and other crisis that may arise throughout the home in any floor or room”, 0016; “sensed by "live" security cameras”, 0019; 0069-0071), comprising: fire inspection (“detection of a fire in a room”, 0032); alarm triggering (“fire alarm module 220”, 0024, 0040, 0055; “detection of the fire signal may trigger an on-screen alert to a user watching television”, 0065); identifying the source of smoke (“indicating an emergency exit path upon detection of a fire in a building structure”, abstract; “sensed input detected by at least one sensor, wherein the at least one sensors comprises an optical sensor, an infrared sensor, a heat sensor, a temperature sensor, and an odor detector.”, 0005), unusual odor and fire; alerting about smoke (0006), unusual odor (0005) and fire (“sensed input detected by at least one sensor, wherein the at least one sensors comprises an optical sensor, an infrared sensor, a heat sensor, a temperature sensor, and an odor detector.”, 0005; “upon detection of a fire in a room”, 0016, 0021; “camera data (e.g., camera data) and/or associated sound or motion sensors may be integrated in the system and overlaid or otherwise made available to a user. For example, detection of the fire signal may trigger an on-screen alert to a user watching television”, 0065)

3. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising: sentry job, comprising: keeping a vigil on indoors of the premises (“the home security system 406 may detect motion, when a user has armed/disarmed the home security system 406, when windows/doors are opened or broken,”, 0093); identifying intruders, indoors and outdoors (by using e.g., cameras); patrolling indoor and outdoor (“security camera 408 may be installed indoors, outdoors, and may provide a video and, possibly, an audio stream that may be presented via the wireless device 420 and/or display device 430”, 0069), within the premises; investigating sounds or flash lights outdoors of the premises (cameras motion sensing) ; identifying the source of intrusion (by using e.g., cameras or motion sensors; “alarm panel can appear in a full screen or PiP (Picture-in-Picture) with TV content. Alarms and event notification can be in the form of scrolling text overlays, popups, flashing icons, etc.”, 0093); and waking up and altering the users (alarms, 0093, 0099).
It would have been obvious to use a plurality of different sensors in a cloud based network for the purpose of monitoring their house/residence/security along with their health.  Some sensors can monitor a person’s health and others can monitor environment (see e.g., Mountain: “camera data may be combined with such alerts in order to give a contacted relative more information regarding the medical situation”, “medical alert pendant that can be worn”, 0079-0080).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jayalth, Magnusson, Kimmel, Tran and Kapur, as set forth above in view Meeussen et al. (Autonomous Door Opening and Plugging In with a Personal Robot, 2010).
The combination of Jayalth, Magnusson, Kimmel, and Tran fails to particularly call for 
4. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising: self-recharging, comprising; identifying typical electric outlet; plugging itself in; identifying recharging station; and plugging itself in.
Meeussen teaches self-recharging, comprising; identifying typical electric outlet; plugging itself in; identifying recharging station; and plugging itself in (e.g., “autonomous robotic system capable of navigating through an office environment, opening doors along the way, and plugging itself into electrical outlets to recharge as needed.”, abstract).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and giving the mobiles the ability to navigate an environment and plug themselves in allows for better security and monitoring of users and their environments.
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jayalth, Magnusson, Kimmel, Tran and Kapur, as set forth above in view Horton US 2016/0261425).
7. The mobile electronic system network of claim 1, wherein the multitude of autonomous functionalities further comprising rendering personalized music (Horton: “adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting”, 0083; “playing music for an occupant”, 0116, 0289; “deter a potential threat when tampering is detected, such as turning on the lights, music, or the like”, 0555; in a cloud system “cloud-computing system to provide any of a variety of useful smart-home objectives”, 0087).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and adding music allows for users to listen to music while exercising or online shopping.
 Claim Rejections - 35 USC § 103
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jayalth, Magnusson, Kimmel, Tran and Kapur, as set forth above in view Kohler (US 2016/0157422).
The combination of Jayalth, Magnusson, Kimmel, and Tran fails to particularly call for vacuum cleaners, drones and lawn mowers
10. The mobile electronic system network of claim 1, wherein the user's mobile devices comprising vacuum cleaners (“particular autonomous cleaning systems, for example vacuum cleaners. Activities within a building”, 0008).

11. The mobile electronic system network of claim 1, wherein the user's mobile devices comprising lawn mowers (Kohler: “lawn mower, in particular a robotic mower, cutting tool, in particular a robotic hedge trimmer, irrigation tool, fertilization tool and/or lighting apparatus”, 0008; “mowing robot.”, 0011).12. The mobile electronic system network of claim 1, wherein the user's mobile devices comprising drones (Kohler: “Further information may be used for the creation of the activity zone map, such as local survey data, information from the gardening tools and in particular with the aid of aerial photography, in particular with data obtained by unmanned photo and/or survey drones.”, 0012).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and the cloud environment allows for many types of mobile devices and adding a mower, drone vacuum allows for further monitoring/improving of a user’s environment.

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jayalth (US 2014/0135593) combined with Magnusson (US 2017/0316485), Kimmel (US 2014/0300907), Tran (US 2019/0223797) and Kapur (US 2012/0299912).
Jayalth discloses:
1, 22. A mobile electronic system network, comprising: 
a plurality of user's mobile devices at least some of which (reads on mobile/wireless sensors or other mobile devices, “These sensors may be incorporated in a permanent manner into the fabric of the form-fitting sensor garment itself or in a detachable manner and/or in pockets or under or on top of flaps if desired”, 0029, 0034;
“The WE sensors may be configured to measure muscle activity associated with different muscles to measure muscle exertion intensity. When groups of muscles are measured together, more complex analysis and feedback may be performed and made available to the user (e.g., wirelessly via an application (APP) running on a smartphone, tablet, pad, or the like).”, 0036;
Figs. 1; “communication capabilities (e.g., Wi-Fi, Bluetooth, NFC, Cellular, 2G, 3G, 4G, and 5G) of smart personal communication devices (SPCDs) and the ubiquitous nature of the Internet in everyday life. More importantly, SPCDs have been smartphone, tablet, pad, or the like”, 0036, 0075); 
	“Follow” (not further defined, reads on sensors attached to user/clothes, 0037; “allow the textile-based MAF's to properly recognize and select the optimal group of sensors on the form-fitting sensor garment to use in the actual monitoring and analysis.”, 0040; “track body motion or motion of a portion of the body the alignment marks or other visual indicia are positioned on”, 0048) a user within a premise (specifying where a monitored object/human is located does not change the monitoring or algorithm; “within a premise” reads on within a health club or any building; Jayalth discloses monitoring human’s behavior/exercise in any location, “each piece of exercise equipment in a gym or other exercise facility may be equipped with its own exercise equipment communicating device 110 (e.g., a wired or wireless communications link)”, 0053; abstract);
	observe the users behavior (not further defined, reads on sitting, standing sleeping, laying down, exercising or any human monitor a human subject performance on a particular exercise routine”, 0109;
“mobile electronics, wireless communication links, and wearable monitoring systems. More specifically, techniques, fabrics, materials, systems, sensors, EMG sensors, circuitry, algorithms and methods for wearable monitoring devices and associated exercise apparatus are described. A garment borne sensor system may generate data on a user's performance during exercise, for example, and the data may be analyzed in real time and feedback may be provided to the user based on the analysis.”, abstract); and
	analyze the users behavior to predict the users behavioral pattern (reads on knowing a user’s activity or predicting a user’s actions/direction, speed, HR, “statistical correlation may also be made between sensor signals and exercise duration to automatically generate and log duration data as the human subject exercises. Such duration data may be tracked with high granularity (e.g., time duration/repetition, time duration/set, time duration/exercise session, etc.) and with a high degree of consistency”, 0089; “The use of different types of sensors together (e.g., a electromyography sensor, heart rate sensors, ; and
	a cloud based central support and services server system (“Internet 120 may be a resource such as a web site, web page, cloud storage, cloud computing, a server farm, network attached storage (NAS), RAID storage, or other resource that may provide compute engines (e.g., 198, 199) and/or data storage”, 0060) configured to interface with the plurality of users mobile devices to receive data regarding the users behavioral pattern (“By monitoring multiple muscles simultaneously and/or using multiple electromyography sensors and/or different types of sensors, and by leveraging technology widely adopted by consumers (e.g., the Internet, wireless interface, smart phones, etc.), the exercise data may be efficiently logged and the human subject may be given detailed and useful feedback and coaching”, 0107; “allow the textile-based MAF's to properly recognize and select the optimal group of sensors on the form-fitting sensor garment to use in the actual monitoring and analysis.”, 0040; or 0109); and 
	the plurality of user's mobile devices (e.g., abstract; mobile devices 112, Figs. 1; 0040) performs a multitude of autonomous functionalities based upon weather forecasting data and the user’s behavioral pattern (see below), comprising: 
	wardrobe management, comprising: 
	clothes, garments (“shirt-like garment with the muscles in the arm that are to be sensed by the sensors disposed in the arm portion of the shirt-like garment. As another example, a pant-like garment may include for each leg, a heel loop and a knee cut-out configured to align sensors in a leg portion of the pant-like garment with the intended muscles in the user's legs”, 0042, 0109) and shoes sizing (see Tran below); 
	waist, height, body volume and BMI (Body Mass Index) measurements (BMI, muscle volume, “Calibration may be performed to take into account effects including but not limited to different body fat percentages, BMI's, bodily hair, or other factors associated with different human subjects, for example”, 0063; “By comparing the BMI of the user to a remote dataset, stored on the Internet 102 as an example, an appropriate BMI value can be determined using statistical analysis. This is only one example of how gain information may be acquired from the user or the user profile, although other parameters (or derivatives thereof) may also be used.”, 0102; see Kimmel below);
	predicting weight gain or loss (see Tran below);
	taking stock of clothes in the wardrobe (see Magnusson below);
	suggesting clothes for different types of occasions (see Magnusson below); and interfacing with online retailers for new clothes or shoes purchasing (see Magnusson/Kimmel below) and
wherein the plurality of user's mobile devices develops at least one schedule for autonomous operations (does not specifically use the term schedule but discloses monitoring users during workout sessions, “In one or more embodiments, the number of electrodes/sensors that are built into the fabric exceeds the number actually required to obtain the necessary muscle activity data. Logic and/or heuristics may be employed to select the sensors that provide the best signals for the group of muscles of interest. This is particularly advantageous since the human subject may position the garment slightly differently at different times or in different work-out sessions”, 0040; “The feedback is preferably made in visual or audible form to allow the user to easily understand muscle activity and how to improve and/or correct a workout routine. In this manner, virtual coaching may be accomplished in real time to coach the user over the course of the workout.”, 0043, 0082).

	Jayalth fails to particularly call for e.g., weather forecasting data;
predicting weight gain or loss; shoes sizing; waist, height; taking stock of clothes in the wardrobe; suggesting clothes for different types of occasions; interfacing with online retailers for new clothes or shoes purchasing; the plurality of users devices develops at least one schedule.

Magnusson teaches wardrobe management, comprising taking stock of clothes in the wardrobe (“depending upon the types of items in an item inventory”, 0072; 0003; “item database 122-3 (which can also be referred to as an inventory database”, 0025; “items in the item inventory that is recommended for the particular one of the clients”, 0026, 0037, 0051); 
suggesting clothes for different types of occasions (there are inherently occasions during vacations, spring or winter, “best for casual events; best for business events; good for fitting in; good for standing out; and/or the like”, 0072; “good for tropical vacations, good for spring, good for winter,”, 0051; “item data for a plurality of items that are available for recommending to the clients, and executable code for each of a plurality of composable algorithms that utilize the client data and/or the item data to provide recommendations”, 0003); and interfacing with online retailers for new clothes or shoes purchasing (suggestions/recommendations to buy clothes from retailers, “An exemplary end result or output can be the purchase an item.”, 0044; “the item inventory can specify how many units of each item have been ordered, as well as when ordered items are expected to be received to replenish the item inventory. Item attributes can also specify how often an item has been provided to clients, how often the item has been accepted (e.g., purchased) by clients and/or how often the item, once provided to clients, has been accepted (e.g., purchased) by clients”, 0051; “how often items have been shipped to the client, which items were purchased or otherwise accepted by the client,”, 0053; “exemplary themes of composable recommendation algorithms include: best sellers; highest probability of being purchased; highest profit margin; most similar to previously purchased items; least similar to previously purchased items; best for casual events; best for business events; good for fitting in; good for standing out; and/or the like”, 0007)
the plurality of users devices develops at least one schedule (“the executable code, of each of the one or more of the composable algorithms that is/are designated as being executable using batch-processing, is executed by a service other than the algorithm engine and is executed in accordance with a predetermined schedule”, 0007, 0036-0038; “the method can also include executing executable code of a composable algorithm that is designated as being executable using on-demand schedule associated with the further composable algorithm”, 0064).

Kimmel teaches shoes sizing (in the sense of length and width of foot, “This Invention relates to measurements of the surface of a person's body. The term " measurement" as used herein refers to the establishment of a distance, angle, volume, or qualitative description pertaining to one or more portions of an individual's body. Examples of measurements include: the circumference of a person's waist, hip, neck, head, torso, or upper arm; the length of an arm from shoulder to wrist, or of a leg from hip to ankle; the length or width of a foot; an individual's height; the volume and outline of space occupied by an individual's abdomen; or the curve in space that would be described by a ribbon placed starting at the small of the back, then following the surface of the skin across the crotch and up to the navel”, 0002; “Similarly, to measure the length or width of a foot, either the foot must be profiled so that the sole of the foot is facing the sensor, allowing both measurements to be conducted from the same data-snapshot; or else the length must ; 
waist, height, (waist, height, Figs. 4, 6-15;, “The term "measurement" as used herein refers to the establishment of a distance, angle, volume, or qualitative description pertaining to one or more portions of an individual's body. Examples of measurements include: the circumference of a person's waist, hip, neck, head, torso, or upper arm; the length of an arm from shoulder to wrist, or of a leg from hip to ankle; the length or width of a foot; an individual's height; the volume and outline of space occupied by an individual's abdomen;”, 0002; “The size of an individual changes over time, due to exercise, growth, diet, or even salt intake (affecting tissue volume)”, 0006, 0219, 0230).

Tran teaches shoe size (“receiving 3D models of the wearer's feet and fabricating custom wearable devices with sensors”, 0291); a plurality of user's mobile devices (“uses a camera in a smart phone as the optical device (2) to generate the 3D model from a plurality of images of the user's feet”, 0019; “sensors in the device of FIG. 1B-1G can communicate with a mobile phone and transmit user activity or inactivity to networks that allow information access and provide support on ; within a premise (“The shoe sensors can be used in combination with interactive gaming and Virtual Reality environments and augmented feedback systems to facilitate home-based rehabilitation for physiotherapy, patients with heart disease, and ageing individuals”, 0006; “The sensor can also communicate with an indoor position sensor, a motion sensor, a door sensor, a bathroom sensor, a water overflow sensor, an exercise equipment sensor”, 0032); 
predicting weight gain or loss (“a pressure sensor can be embedded in the shoe, insert, sock, or band-aid to directly measure weight without the fluid cavity. The system can include temperature and altimeter sensors to better predict weight and to capture health parameters, for example”, 0133; 
“and athletic trainers may wish to analyze weight distribution and forces”, 0133; 
“neural networks may be trained using all the health related characteristics of the members”, 0213); and 
that weather may play a factor in predicting user’s progress, weight loss or participation (“the established participation predictive relationship may indicate that members with similar health characteristics (e.g., job requiring long hours, area of the country not conducive to exercise during the winter, and number of dependents in the family), that the member is not likely to follow through on an exercise regiment (e.g., weather)”, 0222).

	Kapur teaches weather forecasting data (“it is determined whether the article is appropriate for current or predicted weather conditions. If the wearable article is appropriate for the weather conditions, then the method advances to 70. However, if the wearable article is not appropriate, then the method returns to 66, where the inventory is again parsed for the next wearable article. Accordingly, the selection engine may be configured to select the wearable article based at least partly on current or predicted weather in the user's locality”, 0039) while suggesting clothes from a wardrobe or retailer.
(“the wearable article is selected by invoking a selection engine of a local or remote computing system, such as computing system 16. In the embodiment here illustrated, the selection engine is configured to select the wearable article from an inventory of articles accessible to the user. In one embodiment, the inventory may include articles for sale to the user--e.g., the inventory of one vendor or the combined inventories of a plurality of vendors. In another embodiment, the inventory may include a `celebrity wardrobe` of articles owned or endorsed by a particular celebrity. In other embodiments, the inventory may 

	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor Jayalth discloses a cloud based system comprising mobile sensors and smart devices for monitoring a user’s measurements, shape, muscles, and/or health;  
Magnusson teaches taking stock of clothes in a wardrobe used for various occasions and interacting with retailers while using schedules.  This would allow for athletic clothes to be ordered as a user starts performing different sports or changes their body size.  For example ordering swimwear before summer the starts.  Using schedules allows for known/predictable workout/exercise schedules to be programmed to be observed. 
	Kimmel teaches more specifically measuring foot sizes, waists and heights which can assist in ordering better fitting swimwear or e.g., cold weather sport wear.
	Tran more clearly teaches using mobile devices or smartphones that can operate in a premise, e.g., a health club and be used to perform the measuring of body parts and interact with a network such as a cloud network while also developing models of feet that can be used for ordering better fitting shoes e.g., beach sandals.  This allows for better accuracy in 
	Kupur teaches the suggesting clothes based at least partly on current or predicted weather in the user's locality. This allows for clothes including sandals to be ordered before the summer from an retailer. By adding measuring a user’s body for purposes of recommending different clothes from online retail stores a user can be notified that as their muscles grow they would look better in new clothes that fit better.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siddique (US 2016/0210602) teaches following a user, observing behavior and wardrobe management (“an online apparel modeling system that allows users to have three-dimensional models of their physical profile created. Users may purchase various goods and/or services and collaborate with other users in the online environment”, abstract; Figs. 39B, 43; “Such a system, may also be used to predict the state of the user, for example, the mood of the user. If the system notices that the user is depressed, the surprise handler may play a comedy video or play a joke to the user to cheer him up. If the user is on a video sharing site or in the TV room for extended hours and the system sees that an assignment is due in a couple of days, the monitored and the state of the system may be predicted. If the distance between the predicted and observed states is high, an anomaly may be reported to the operator. Images and inputs from various sensors monitoring an inpatient may be analyzed by the system and anomalies may be reported when necessary. Another application of method 1650, would be as a form of interaction with the user. The method may be used to monitor the activities of the user which may be used to build a model of the users activities. This model can then be used to predict the activities of the user. If a surprise if found, the surprise handler could inform the user accordingly. For example, if the user's calendar says that the user has an appointment with his/her doctor and the user typically goes to the doctor on time, but on one instance is not on his/her way to the office (the system may have access to the user's GPS location and time of arrival from the current location to the doctor's office or may gather this data from indirect sources such as a chat session with the user's friends indicating that the user is going to be at a friend's party) the surprise handler may state that the user is supposed to be at the doctor's office and is 
“It may additionally suggest to the clinic the best dates for scheduling an appointment by cross-referencing both the patient/client's schedule and the clinic's schedule. Users may mark other appointments in their digital calendar. The calendar may send appointment reminders via SMS, email, phone call to the user depending on user preferences and the user will be presented with options to confirm, cancel or postpone the appointment upon receiving the appointment reminder”, 0241).
Howe (US 2016/0307251) teaches weather forecasting (“The idea of an intelligent `smart closet` empowered by Radio Frequency Identification (RFID) tags embedded in clothing has existed for some time. Some extant solutions in the field may integrate weather forecasts, and/or your office calendar into recommending clothes for you to wear that day or beyond, for example if a user is scheduled to travel--with reference to the weather in the destination location. The system may suggest clothing ensembles to the user to avoid fashion faux pas, or compliment the user on a particular outfit”, 0004);
Kim (US 2013/0214935) teaches weather forecasting (0048; 0483; 0484; “FIG. 63 illustrates an embodiment which enables to provide recommendable street clothes coordination information according to weather”, 0556-0558);
Ozaki (2013/0013123) teaches weather forecasting (“suggestion information, such as clothes washing and house cleaning, etc., can be provided, according to the weather forecast and weather information”, 0166, 0171) 
Resner (US 2007/0143679) teaches weather forecasting (“suggests an alternative wardrobe if he is dressed incorrectly for the chosen weather conditions”, 0015; “Instead of simply showing a child the weather forecast, the interactive virtual character invites the child to participate and take ownership of the weather forecast. By dressing a virtual character in the appropriate wardrobe, to which the virtual character responds with a smile”, 0022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123